Citation Nr: 1748252	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and [REDACTED]


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1991 to June 1995, from May 2003 to January 2004, and from December 2005 to November 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case is now under the jurisdiction of the VA RO in Providence, Rhode Island.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

The Board issued a decision in September 2015 denying the Veteran's claim for entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an Order granting a joint motion to remand (JMR) and vacating the Board's September 2015 decision.  The Board remanded the case in June 2017 for action consistent with the December 2016 JMR.  The case is now before the Board for further appellate consideration.

In the June 2017 remand, the Board noted that the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for traumatic brain injury was raised in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in July 2016, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred the issue to the AOJ for appropriate action.  A review of the record reveals that the AOJ still has not adjudicated the issue.  Therefore, the issue must again be REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's identified and available VA treatment records and private treatment records have been obtained and associated with the record, as have statements from the Veteran and others.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2008, September 2011, May 2013, and August 2014 that provide information as to how the Veteran's service-connected disabilities affect his ability to secure or follow a substantially gainful occupations.  The examinations are sufficient to render a full decision on the matter on appeal.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Contents of the December 2016 JMR

The parties to the December 2016 JMR agreed that the Board erred in its September 2015 decision by not ensuring that VA fulfilled its duty to assist the Veteran in obtaining medical records.  Specifically, a July 2014 VA medical record indicates that the Veteran had been attending psychotherapy sessions with [REDACTED] at the New Bedford Vet Center since mid-March 2013.  In addition, Mr. [REDACTED] testified at the Veteran's May 2015 Board hearing that he had been seeing the Veteran for individual therapy sessions for posttraumatic stress disorder (PTSD) since March 2013.  Accordingly, VA was notified that the Veteran had been receiving treatment at the New Bedford Vet Center since March 2013.  However, the record did not reflect that any effort had been taken by VA to obtain records pertaining to that treatment.  The parties to the JMR agreed that the case should therefore be remanded to the Board so that appropriate efforts could be made to obtain the identified records from the New Bedford Vet Center.

June 2017 Board Remand

Consistent with the December 2016 JMR, the June 2017 Board remand directed the AOJ to provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify and authorize for release all treatment from private health care providers and at VA Vet Centers.  The Board further directed that the letter accompanying the VA Forms 21-4142 and 21-4142a should inform the Veteran that VA is particularly interested in counseling records from [REDACTED] at the New Bedford Vet Center dated in or around March 2013 through the present.  The Board also stipulated that the letter should further inform the Veteran that, even though Vet Center records are considered to be in VA's possession, he must authorize release of those records, preferably on the enclosed VA Form 21-4142a, in order for VA to be able to obtain them and associate them with the record.  If he does not authorize release of those records, VA will not be able to obtain and review them in conjunction with his appeal for entitlement to a TDIU.  The Board directed the AOJ to then readjudicate the claim based on the expanded record, and issue a supplemental statement of the case, if warranted.

Pursuant to the June 2017 Board remand, the AOJ sent the Veteran a letter in July 2017 asking him to identify and authorize release of any outstanding records from VA and nonVA providers, specifically to include records from [REDACTED] at the Bedford Vet Center dated in and around March 2013.  The letter also informed the Veteran that Vet Center records require an authorization of release, and that VA cannot obtain Vet Center records without such authorization.  The letter was enclosed with VA Forms 21-4142 and 21-4142a.  Subsequent to issuance of that letter, the Veteran submitted a statement from [REDACTED].  However, to date, he has not identified any outstanding records from VA or nonVA providers or authorized release of the identified Vet Center records.  The AOJ then readjudicated the Veteran's claim in an August 2017 supplemental statement of the case.

In regard to the identified Vet Center records, the Board notes that the duty to assist is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to case development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Without the Veteran's authorization, VA cannot obtain the identified Vet Center records.  See VA Adjudication Procedure Manual M21-1, Part III, Subpart iii, Chapter 1, Section C, Subsection 4, Paragraph j.  As such, the Board concludes that VA made appropriate efforts to obtain the identified Vet Center records in compliance with 38 C.F.R. § 3.159, the December 2016 JMR, and the July 2017 Board remand.  Accordingly, the Board finds that VA at least substantially complied with the December 2016 JMR and the July 2017 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected disabilities, as well as how those service-connected affect his ability to work.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  Other than the Vet Center records discussed above, no pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Analysis

The Veteran seeks entitlement to a TDIU.  A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran's claim for entitlement to a TDIU was received in July 2011.  See correspondence from the representative received in July 2011.  During the relevant appeal period, the Veteran was service connected for PTSD, rated as 50 percent disabling prior to May 15, 2013, and as 70 percent disabling therefrom; status-post fracture of the right thumb, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling from June 26, 2014.  His combined rating for compensation was 60 percent prior to May 15, 2013; 70 percent from May 15, 2013, to June 25, 2014; and 80 percent from June 26, 2014.  Accordingly, the schedular percentage requirements for a TDIU were not met during the relevant appeal period prior to May 15, 2013, as the Veteran did not have a single service-connected disability rated as 60 percent disabling or a combined rating of 70 percent during that period.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that referral for consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b) for that period.

The Veteran was last employed as a police officer from 2000 to August 2009, aside from his periods of active service from May 2003 to January 2004 and from December 2005 to November 2006.  He has a high school education.  He has asserted that his PTSD prevents him from securing or following a substantially gainful occupation.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in July 2011.  The Veteran's former employer has confirmed that he was employed as a police officer from January 2000 to September 2010, although he last worked in July 2009.  However, the employer has also indicated that the Veteran stopped working due to a back injury.  See VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, received in August 2011.  The Veteran is not service connected for a back disability.  However, the Veteran wrote in a statement dated in July 2013 that his "back is not the reason why [he has] not worked since [he] retired from the Police department.  It is the fact that [his] PTSD symptoms (anger, irritability, depression, anxiety, and difficulty remembering) have kept [him] from finding a job . . . ."

The Veteran underwent a VA joints examination in February 2008.  The examination report reflects that the Veteran had a "good strong grip", "good" motion of his thumb, and "good" strength resistance in his thumb.  The Veteran reported that, as a police officer, he was able to squeeze off rounds with his right hand without difficulty, but that he had severe fatigue with his right thumb after riding his motorcycle for prolonged periods.  However, he indicated that his daily activities are not compromised by the service-connected thumb disability.  The examiner opined that the function of the thumb appears to be considerably stable.

The Veteran underwent a VA audiology examination in August 2014.  The examiner opined that the Veteran's "tinnitus does not prevent him from performing any of his daily activities including his ability to function in an occupational environment nor does it limit his functional abilities in any of his daily activities including his ability to obtain or maintain employment."

The Veteran has not contended, and the record does not show, that his service-connected thumb disability or tinnitus affect his ability to secure or follow a substantially gainful occupation.  At the May 2015, he testified that his PTSD is "the main thing" upon which his claim is based.

The Veteran underwent a VA psychiatric examination in September 2011.  The examiner noted PTSD-related symptoms of depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, and disturbances in motivation and mood.  The examiner also noted that the Veteran reported panic-like attacks that occur in the face of PTSD triggers.  At the examination, the Veteran reported being very occupied in spite of not working.  He also reported that, when he was working, he would verbally express irritability, but that his job was never in jeopardy and his irritability did not affect his performance.  He would also experience intermittent difficulties with concentration on the job.  The examiner concluded that the Veteran's symptoms have a moderate impact on his ability to obtain or maintain gainful employment, whether physical or sedentary.

The Veteran underwent another VA psychiatric examination in May 2013.  The examiner noted PTSD-related symptoms of depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, difficulty understanding complex commands, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner opined that there had been an increase in the frequency and severity of the Veteran's PTSD symptoms since the last examination and that the symptoms cause a moderately severe degree of impact in the Veteran's ability to obtain and maintain gainful employment.  However, "there is no evidence that he is unable to obtain or maintain employment either physical or sedentary strictly due to PTSD alone."

Thus, the VA examination reports do not support a finding of entitlement to a TDIU.  The examiners did not opine that the Veteran has functional and occupational limitations that would prevent him from securing or following a substantially gainful occupation.  Rather, the VA examinations show that the Veteran's service-connected thumb disability causes fatigue of the thumb with prolonged use, but does not otherwise limit his functioning.  His tinnitus does not limit his ability to secure or follow a substantially gainful occupation.  His PTSD causes difficulties with memory, irritability, disturbances in mood and motivation, difficulty establishing and maintaining relationships, and difficulty adapting stressful circumstances.  However, even with such limitations, the Veteran would be able to secure or follow basic, routine unskilled positions of any exertional level that involve little to no social interaction, such as clerical work, inspection work, assembly work, or assembly line work.

The VA treatment records also do not support a finding of entitlement to a TDIU.  For example, a May 2014 VA mental health treatment report notes that the Veteran "reports he has no structure in his day, misses his job which he is no longer physically able to do.  Writer provided education [regarding] his eligibility or VA Vocational Rehabilitation and Employment (VR+E).  Writer provided education [regarding] program and examples of how veterans with PTSD have been retrained into gainful employment.  [The Veteran] explained he wants to have structure, mission, purpose but unable to conceive of alternative job other than in the field of law enforcement or military which he is no longer able to physically do."  The Board acknowledges that the Veteran's recent work history includes only his work as a police officer and his military service, and that the Veteran's difficulties with social interaction and stressful circumstances might prevent him from returning to those jobs.  However, his work history and level of education would not prevent him from transitioning to an occupation with the restrictions described above, or from securing or following such an occupation.  The fact that he personally does not want to transition to such an occupation does not change the fact that he is capable of securing and following such an occupation.

The Veteran has submitted statements from two fellow police officers who worked with him prior to 2009.  Both of the police officers indicate that the Veteran suffered from mental health issues after returning to the police force following his separation from active service.  However, the police officers do not discuss any particular observations as to why or how the Veteran's mental health symptoms impacted his ability of securing or following employment.

The Veteran has also submitted statements from his counseling therapist, [REDACTED], LICSW, dated in May 2015 and August 2017.  In both statements, Mr. [REDACTED] states that the Veteran's PTSD "has drastically increased just in the last year to the point he is no longer able to work", and "It is not his medical condition from the police force that make [the Veteran] unemployable but his inability to concentrate/remember simple appointments and his anger\irritability with dealing with the general population."  In the May 2015 statement, Mr. [REDACTED] indicates that the Veteran's PTSD affects his relationships and his ability to communicate with others.  He constantly gets into arguments with his girlfriend due to anger and irritability.  In the August 2017 statement, Mr. [REDACTED] further indicates that the Veteran constantly forgets appointments, and opines that the Veteran's issues with concentration, memory, and anger would make it impossible for him to hold meaningful employment.  The Veteran has problems being around other people and would have a difficult time learning new tasks.  He is easily frustrated.

The Board has considered Mr. [REDACTED]'s statements.  The Veteran's difficulties with anger, irritability, social interaction, and memory issues are documented in the medical treatment records and in the VA examination reports of record.  Therefore, the Board attaches weight to Mr. [REDACTED]'s descriptions of the Veteran's functional limitations.  However, the difficulties described by Mr. [REDACTED] and shown in the other evidence of record would not preclude employment in basic, routine unskilled positions that involve little to no social interaction, such as clerical work, inspection work, assembly work, or assembly line work.  Unskilled positions by nature do not require learning new skills.  The other evidence does not show that the Veteran would have a difficult time learning new simple tasks, as would be required in basic, routine unskilled positions.  Furthermore, the Veteran's difficulties with social interactions would not prevent him from securing or following an occupation that involves little to no social interaction.  As to Mr. [REDACTED]'s overall conclusion that the Veteran is no longer able to work due to his service-connected disabilities, the Board reiterates that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is factual in nature and, therefore, is ultimately to be made by the VA, not a medical examiner.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16; Floore, 26 Vet. App. at 381.  As such, the Board does not attach weight to Mr. [REDACTED]'s overall conclusion.

The Board also considered the Veteran's assertions that he has difficulty with social interaction, irritability, depression, anxiety, and remembering things.  Those assertions are consistent with the medical findings and opinions of record.  Thus, the Board finds the Veteran credible in that regard, and assigns probative value to his assertions.  However, the Board notes that such difficulties would not prevent the Veteran from securing or maintaining employment in basic, routine unskilled positions that involve little to no social interaction, such as clerical work, inspection work, assembly work, or assembly line work.

Accordingly, the most probative evidence of record shows that the Veteran is limited to basic, routine unskilled positions of any exertional level that involve little to no social interaction, such as clerical work, inspection work, assembly work, or assembly line work.  The Board acknowledges that the Veteran's nonservice-connected disabilities may further limit his functioning such that he is unable to secure or follow a substantially gainful occupation, but his nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU.  See 38 C.F.R. § 4.16.  The Board concludes that the range of work that the Veteran could perform despite his service-connected disabilities is not so limited that he is not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.

As such, the probative evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The Veteran is limited by his service-connected disabilities to basic, routine unskilled positions that involve little to no social interaction, such as clerical work, inspection work, assembly work, or assembly line work.  He has a high school education and a history of working as a police officer.  The Veteran's education and occupational experience do not further limit his ability to secure and follow substantially gainful unskilled work that is basic and routine and that involves little to no social interaction, such as clerical work, inspection work, assembly work, or assembly line work.  Therefore, the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


